lee, elmer edward v. state                                          








                                        NO. 12-06-00354-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
FERRELL
SCOTT, JR.,       §          APPEAL FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant seeks to appeal
an order denying his second DNA request. 
Texas Rule of Appellate Procedure 26.2 provides that an appeal is
perfected when notice of appeal is filed within thirty days after the trial
court enters an appealable order.  Tex. R. App. P. 26.2(a)(1).  The trial court’s order was signed on August
8, 2006. Consequently, Appellant’s notice of appeal was due to have been filed
on or before September 7, 2006. 
Appellant did not file his notice of appeal until October 11, 2006.  Moreover, Appellant did not file a timely
motion for extension of time to file his notice of appeal as authorized by
Texas Rule of Appellate Procedure 26.3.  
            On October 12, 2006, this Court notified Appellant,
pursuant to rules of appellate procedure 26.2 and 37.2, that the clerk’s record
did not show the jurisdiction of this Court, and it gave him until October 23,
2006 to correct the defect.  On October
23, 2006, Appellant responded to our notice explaining that he was represented
by appointed counsel who “failed to or refused to file a notice of appeal,” and
that he had filed his notice of appeal pro se. 
However, he did not furnish information showing the jurisdiction of this
Court.  Because this Court has no
authority to allow the late filing 
 




 
of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion
delivered October 25, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)